DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2022-07-29 has been entered.

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2022-07-29. Claims 1, 3, 4, 8-13, 15, 17, 19-23, 28-32, 34-37, 39 are pending. Claims 1, 15, 28 is/are independent.
The rejection(s) of claims under 35 U.S.C. § 112 are withdrawn in view of Applicant’s amendments.

Reasons for Allowance
The prior art of record (in particular, Brian J. Murray (US 20180144302), in view of Jussie Myllymaki (US 9256852), and further in Michael Hagen (US 9495586)) does not disclose, with respect to claim 1, a vehicle that autonomously (e.g., without reliance on a remote entities1) captures an image of a live face and a government-issued photo identification card and verifies based on the image that the live face matches the card and that the individual has attained a certain age in the recited context.  Rather, Murray discloses a drone from dispensing goods, where the drone captures an image of a user and verifies that image matches a registered user (Murray, paragraph 44), but fails to disclose doing the verifying by the drone independent of remote verification resources.  Myllymaki is cited for its disclosure of individually controlled compartments and does not cure the above-noted defects of Murray.  Hagen discloses capturing an image of a user and an ID card and verifying that the user matches the card (Hagen, column 6, [lines 31-45]) and verifying that the user has attained a certain age (Hagen, column 7, [lines 10-15]), but fails to disclose doing so by an autonomous vehicle without independent of remote verification resources.  Thus, the combined references do not teach or suggest the entirety of the features of claim 1.
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 15, 28, features corresponding to those of claim 1  in the respective context(s).
Dependent claims 3, 4, 8-13, 17, 19-23, 29-32, 34-37, 39 are allowed in view of their respective dependence from claims 1, 15, 28.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 2022-07-29 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
    

    
        1 To be sure, claim 8, for example, recites transmission to a remote entity.  However, such actions are in addition to, and are not replacements for, the autonomous actions of claim 1.  See 35 U.S.C. § 112(d).